DETAILED ACTION
This Office Action is in response to the filing of an appeal brief on 1/21/2022. As per the appeal brief, no claims have been amended, added, or cancelled. Thus, claims 1-21 are pending in the application.
In view of the appeal brief filed on 1/21/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JUSTINE R YU/             Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. 7,628,750) in view of Ang et al. (US Pat. 10,070,799).
Regarding claim 1, Cohen discloses a system for mitigating neuro-muscular ailments, comprising: an assistive device (see the device in Figs. 3-4) comprising: assistive device sensors to measure contraction and relaxation of muscles of a user wearing the assistive device (see Col. 7 lines 50-60 one possible sensor senses muscle contraction); and actuators configured to augment muscle movement in the user (see arrays 24/42/64 in Figs. 2-4 which contain electrodes which innervate the skeletal muscle to cause muscle movement); and processing circuitry (see controllers 22/44/68 in Figs. 2-4) to: process sensor data to infer an intended motion for the user (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), the sensor data received from the assistive device sensors (see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor) and environmental sensors, wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, to process sensor data to infer an intended motion for the user, the processing circuitry implements: an intended motion inferencer that uses context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and control the actuators to achieve the intended motion via augmentation of the muscles of the user (see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
Cohen does not have a detailed description of the intended motion inferencer including a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical contest. 
However, Ang teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of Cohen to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47).
Regarding claim 2, the modified Cohen device has everything as claimed, including wherein to control the actuators to achieve the intended motion via augmentation of the muscles of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 3, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 6, the modified Cohen device has wherein the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Regarding claim 8, Cohen discloses a method for mitigating neuro-muscular ailments, the method comprising. measuring, using device sensors of an assistive device, contraction and relaxation of muscles of a user wearing the assistive device (see Col. 7 lines 50-60 one possible sensor senses muscle contraction); processing the sensor data to infer an intended motion for the user (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion), the sensor data received from the assistive device sensors (see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor) and environmental sensors, wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, processing the sensor data to infer an intended motion for the user includes using context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and controlling actuators of the assistive device to achieve the intended motion via augmentation of the muscles of the user (see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
Cohen does not have a detailed description of the intended motion inferencer including a technique having a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical contest. 
However, Ang teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of Cohen to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47).
Regarding claim 9, the modified Cohen device has wherein to control the actuators to achieve the intended motion via augmentation of the muscles of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 10, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 13, the modified Cohen device has wherein the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Regarding claim 15, the modified Cohen device has at least one non-transitory machine readable medium including instructions for mitigating neuro-muscular ailments (Cohen; see Col. 7 lines 16-22 where a control unit has an external user-interface unit which communicates the data between the system and thus holds and relays instructions as a computer readable medium; and further see Col. 4 lines 40-54 where the logic circuitry containing the instructions includes a programmable microprocessor which is a computer readable medium), the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: measuring, using device sensors of an assistive device, contraction and relaxation of muscles of a user wearing the assistive device (Cohen; see Col. 7 lines 50-60 one possible sensor senses muscle contraction); processing the sensor data to infer an intended motion for the user (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion), the sensor data received from the assistive device sensors and environmental sensors (Cohen; see Col. 7 lines 50-60 where the sensing electrode is the assistive sensor and the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40); wherein the environmental sensors are external to the system or part of the system (the environmental sensor is a microphone as further seen in Col. 6 lines 10-17 and Col. 14 lines 25-40 which is part of the system), wherein, to process sensor data to infer an intended motion for the user, the processing circuitry implements: an intended motion inferencer that uses context derived from the sensor data to generate the intended motion (see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion; and hence the sensors are used to control an inference program within the control unit that generates motion based on the sensed context from the sensors); and controlling actuators of the assistive device to achieve the intended motion via augmentation of the muscles of the user (Cohen; see Col. 8 lines 54-60, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the electrode arrays are controlled by a controller which receives inputs from the sensors).
The modified Cohen device does not explicitly disclose at least one non-transitory machine readable medium including instructions for mitigating neuro-muscular ailments, it does appear to have a computer readable medium (Cohen; see Col. 4 lines 40-54 where the logic circuitry containing the instructions includes a programmable microprocessor which contains a computer readable medium; further see Col. 7 lines 16-22 where a control unit has an external user-interface unit which communicates the data between the system and thus holds and relays instructions from a computer readable medium; and it is understood that having a programmable microprocessor and a user-interface unit which are both able to hold and transfer logic/ instructions thus implies the existence of a computer readable medium for carrying those instructions to be read by the microprocessor/ user-interface unit). However, if the modified Cohen device is interpreted as to lack the computer readable medium, then it is further taught by Ang.
Ang teaches a similar device for measuring conditions and parameters of a user and inferring a motion based on those signals, where the processing unit includes protocols which are held on an external memory device (see Col. 48 lines 44-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Cohen device to have the instructions on a removable memory device as taught by Ang as it is non-volatile, can be re-written, and can be removed when needed.
The modified Cohen device does not have a detailed description of the intended motion inferencer including a plurality of accuracy levels for operational modes of the system, wherein, an accuracy level is dependent on available sensor data in a current context and available data in a historical contest. 
However, Ang further teaches a similar device for detecting and inferring an intended motion of a user (see Col. 4 lines 49-67 to Col. 5 lines 1-10 and Col. 5 lines 19-30 where a processor receives sensed data to determine a gesture or intent) through a combination of assistive device sensors and environmental sensors (see Col. 13 lines 4-19 where a human machine interface (HMI) platform detects the data from the user (through use of such devices as listed in Col. 13 lines 39-52, including microphones, cameras, and skin electrodes) to infer an intent behind a gesture (see Col. 14 lines 15-52 where a gesture has intent that is identified through the HMI and processor)) and the sensed intended motion is used with a classifier that improves accuracy of the inferred motion through repeated sensor data in a historical context (see Col. 24 lines 54-67 to Col. 25 lines 1-7 where a classifier process receives data values from the sensed ranges of values to characterize/ infer the gesture or intent based on the classifier data; and further see Col. 26 lines 25-47 where historical data usage over time updates the classifier process in order to update and improve the system’s ability to identify a gesture based on the data values in the processor, thus improving an accuracy level based on current sensor data compared to previous sensor data; and likewise in Col. 34 lines 6-24 where historical data could include aggregate data from a wider population used to improve the classifier system), and where the monitoring and identification of the intended motions has a wide range of practicable uses (see Col. 30 lines 5-17 where the monitoring can be used to help track neuromuscular issues or help muscle recruitment for rehabilitation; see Col. 35 lines 23-34 where the system can help users with ALS).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intended motion inferencer of the modified Cohen device to characterize the intended motions with an accuracy level based on previously measured values as taught by Ang, as it allows for the ability of the system to improve with time via machine learning, as well as allow for the system to more easily learn new motions (Ang; see Col. 26 lines 25-47).
Regarding claim 16 the modified Cohen device has wherein to control the actuators to achieve the intended motion via augmentation of the muscles of the user, the processing circuitry modifies the control based on an operational mode, wherein the operational mode is one of: a passive-reactive mode (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), an active-reactive mode (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), an active-predictive mode (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement), or an override mode (Cohen; a mode triggered by the audio cues as seen in Col. 6 lines 10-17 and Col. 14 lines 25-40).
Regarding claim 17, the modified Cohen device has wherein the passive-reactive mode mitigates unintended motion (Cohen; see Col. 8 lines 33-38 where the system is able to prevent a contraction, and thus mitigate movement), the active-reactive mode assists the user with loss of strength (Cohen; see Col. 8 lines 54-60 where reduces the difference between a desired and actual limb disposition is compensated for an inability of the user to do the movement themselves), and the active-predictive mode predicts the intended motion (Cohen; see Col. 3 lines 43-47 and Col. 10 lines 50-67 where a controller receives inputted data from the sensors and the system actuates the muscles to follow the intended movement).
Regarding claim 20, the modified Cohen device has the intended motion includes one or more actions (Cohen; see Col. 3 lines 43-47, Col. 10 lines 50-67, and Col. 12 lines 7-22 where the controller uses information from the sensors to determine a difference between a current limb disposition and a desired limb disposition in order to drive the electrodes and muscles to create the correct motion and thus includes multiple actions).
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Ang as applied to claims 1, 8, and 15 above, respectively, and further in view of Ciocarlic et al. (US Pub. 2019/0060099).
Regarding claim 4 the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, Ciocarlic teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 5, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Regarding claim 11 the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, Ciocarlic teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 12, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Regarding claim 18, the modified Cohen device has wherein, to process the sensor data to infer an intended motion for the user, the processing circuitry transforms the sensor data into context information (Cohen; see Col. 12 lines 7-22).
The modified Cohen device does not have a detailed description of the context information including at least one of: high-probability situational context, high-probability operational context, or high-probability motion context. It is noted that this is likely how the Cohen device operates, as the sensed values that are sent to the controller must be compared to some threshold value in order for a determination to be made regarding whether or not the electrodes are to be fired to move the muscle, with the comparison to a threshold representing a probability that a certain action is desired to be taken.
However, Ciocarlic teaches a similar device for actuating the muscles in a limb based on sensor values, where the device makes the determination whether or not to apply the stimulus based on a probability context (see [0051] to [0064] which describes how the system receives sensor outputs and compares them to thresholds to determine a probability of what kind of movement the user is attempting to make; in particular see [0059] where the probability of a person’s intention to perform an action is compared to threshold values to determine whether or not eh controller is to follow through with the perceived intent, and thus is at least a high-probability operational context as it requires a probability above a threshold from the signal data). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system for predicting intended movement of the modified Cohen device to use probabilities of the intended motion based on thresholds and compared to the sensed data values as taught by Ciocarlic as it allows the system to properly react to the sensed outputs in order to deliver an intended motion, in order to more accurately predict the user’s intention.
Regarding claim 19, the modified Cohen device has wherein responsive to an audible command by the user made in response to the control of the actuators (Cohen; see Col. 6 lines 10-17 and Col. 14 lines 25-40), an override mode for the system is implemented by the processing circuitry (Cohen; where the response to the audible command is the override mode, as the system responds to the command to perform the movement), the override mode causing the processing circuitry to: modify the control of the actuators to comply with the audible command (Cohen; see Col. 14 lines 25-40); and retrain the machine learning model with a current context from the sensor data and the audible command to improve future inferences (see Col. 14 lines 25-68 and Col. 15 lines 1-35 where the system adjusts based on the movement performed and feedback from the sensors and the user to improve future actuations).
Allowable Subject Matter
Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record alone or in combination recites all of the claimed structural and functional limitations of claims 7, 14, and 21. Specifically, that there be two separate processing circuitries that contain different object profiles with one profile having objects familiar to the user and the other profile having objects unfamiliar to the user, and inference of the intended motion having a lower accuracy when the first and second processing circuitry are disconnected from one another. 
Response to Arguments
Applicant's arguments filed with the appeal brief on 1/21/2022 have been fully considered but they are moot because the new ground of rejection does not rely on the same combination of references. Specifically, the newly applied Ang reference teaches using a historical data context to improve accuracy levels of inferred motions.
The Applicant argued on page 8 of the appeal brief that Cohen did not “augment” a user’s muscles as stimulation is not the same as augmentation. The argument is not well-taken. There is no specific definition for the term “augment” in relation to muscles. Any sort of stimulus applied to the muscles that creates a tangible effect can be considered an “augmentation” of the muscle. Further, Cohen clearly states in Col. 10 lines 30-50 that the electrodes are innervating the muscles to contract. It is held that this is an augmentation of the muscles, and that the Applicant’s interpretation of the term “augment” is narrower than one of ordinary skill in the art would interpret it as meaning. 
Applicant argues on page 9 of the appeal brief that Cohen did not infer a user intent, as it required explicit instruction. The argument is not well taken. Firstly, the argument is moot in light of the clear inference step in the newly applied Ang reference. However, Cohen teaches an inference without Ang. As seen in Col. 12 lines 7-22, the simulation motion can come from, for example, a voice command. As circuitry cannot “understand” human speech, the circuitry undergoes an inference step whereby the sound is converted into data that the circuitry can understand, and then interpret the sound as an intended motion. It would appear that the Applicant’s interpretation of the term “infer” is narrower than one of ordinary skill in the art would interpret it as meaning. 
Thus, the rejections hold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785